COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III          STATE OF DELAWARE                COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                     34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947



                           Date Submitted: March 1, 2016
                            Date Decided: March 1, 2016

Mary Rinnier                                  Somers S. Price, Esquire
301 Feryn Farms Drive                         Potter Anderson & Corroon LLP
New Castle, DE 19720                          1313 N. Market Street, 6th Floor
                                              Wilmington, DE 19899
Suzanne I. Seubert, Esquire
Suzanne I. Seubert, P.A.
1328 King Street
Wilmington, DE 19801

              Re:    Mary L. Rinnier, Administratrix v.
                     Gracelawn Memorial Park Inc., et al.
                     Civil Action No. 6473-ML

Dear Ms. Rinnier and Counsel:

      I have the exception and the briefing thereon concerning Master Legrow’s

Final Report of January 28, 2016. The issue involves payment for the service of

Suzanne Seubert, Esq. as attorney ad litem for the minor daughter of the Respondent,

Mr. Bowdoin. The Master found that Ms. Seubert must be reimbursed for her time

and expenses incurred in this Court-ordered representation, in accordance with the

understanding of the Court at the time of appointment and of the parties, and that

Mr. Bowdoin must bear this expense. Mr. Bowdoin has taken exception to this
finding. I review the Final Report here, de novo.1

       First, a few observations. This litigation arose from the tragic death of a

young mother. While I am sure that the parties all suffered from this loss, I strongly

suspect it was felt most keenly by the minor here. She has lost the most precious

and irreplaceable commodity that a human can possess. In other words, this tragic

loss falls most heavily on Ms. Seubert’s client. Her interests were not necessarily

aligned with any other party. It was imperative that she be represented in this action.

       Next, I note that this litigation was brought in good faith. Ms. Rinnier

expended her own funds for counsel early in this matter and then struggled onward

pro se once those funds were exhausted. Remarkably, she was able to obtain an

expert witness who testified pro bono. Although the litigation, from her point of

view, was unsuccessful, I have no doubt that it was both sincerely brought and

litigated well within the bounds of good faith.            I also note that the financial

beneficiary of this tragic death was Mr. Bowdoin. Let me be clear: I mean to imply

neither that he is implicated in his wife’s death nor that he suffered less than the

keenest sorrow at its occurrence. Nonetheless, he has received both insurance

proceeds and the contents of his wife’s 401(k) as a result of her passing.

       Therefore, upon a de novo review of this matter, I make the following



1
 DiGiacobbe v. Sestak, 743 A.2d 180, 183–84 (Del. 1999) (“[T]he standard of review for a
master’s findings—both factual and legal—is de novo.”).
                                              2
findings. The Master was correct in determining that an attorney appointed by the

Court ad litem, with the understanding that she will be reimbursed for her time and

expenses, must be so reimbursed, both as a matter of equity and as an incentive to

ensure that attorneys will be available to do such necessary representation at the

Court’s request in the future. Neither of the principal parties litigated in bad faith,

and equity cannot apportion this burden between them on that basis. I repeat that

the burden of this tragic loss fell most heavily on the minor, and that the

representation by Ms. Seubert was both appropriate and necessary for the minor’s

benefit.

      The Master found that Ms. Rinnier is unlikely to be able to pay Ms. Seubert’s

fee in a timely manner, a finding supported by the record but not the basis of my

decision here. More pertinently, I note that that financial benefits of the Decedent’s

death—inadequate as they are, I am sure, to overcome his emotional loss—flow to

Mr. Bowdoin. Those benefits far outstrip the fee awarded to Ms. Seubert. As the

Master pointed out, the Bowdoin’s were divorcing at the time of her death; without

meaning to be unkind, I note, as did the Master, that these funds are a windfall to

Mr. Bowdoin.

      Mr. and Mrs. Bowdoin stood in a fiduciary relationship to their minor

daughter and I presume it would be natural that Mrs. Bowdoin would want revenue

that flowed as a result of her death to be used for her daughter’s benefit, as


                                          3
appropriate. I note that Mr. Bowdoin has the prime responsibility for his daughter’s

support and well-being. In light of all these factors, it is appropriate that Ms.

Seubert’s fees and expenses as they existed at the time of the Final Order be paid in

full by Mr. Bowdoin.

         I affirm the Final Report of Master Legrow2 of January 28, 2016. I have not

considered any request by Ms. Seubert to supplement her petition for fees and costs

beyond those considered in that Report.                I understand Master Legrow’s

determination to be that the sum that she ordered paid to Ms. Seubert was the final

amount due Ms. Seubert for her work in this matter ad litem. I do not have the

authority on exceptions to alter that determination; neither do I find that equity

requires the amount of compensation to be revisited or increased.

         Mr. Bowdoin shall pay Ms. Seubert’s fees and costs in the amount of

$20,516.40. Counsel for Mr. Bowdoin shall confer with Ms. Seubert and stipulate

to a payment schedule and appropriate form of order. I retain jurisdiction to

implement that order. To the extent that the foregoing requires an order to take

effect, IT IS SO ORDERED.

                                                  Sincerely,

                                                  /s/ Sam Glasscock III

                                                  Sam Glasscock III


2
    Now Judge Legrow of the Delaware Superior Court.
                                              4